DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of embodiment 1 (claims 1-19 readable thereon) in the reply filed on 2/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7-15, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7, 8, and 16 all recite some measurement of lanthanum concentration being expressed as being less than 1.9x106 counts-eV/s.  Since the disclosure lacks the method by which the measurement is taken, it would be impossible understand what the actual physical concentration of the lanthanum in the high-k dielectric material, and therefore would be unable to distinguish the metes and bounds of the claim.

Claim 8 recites the limitation “a second lanthanum concentration less than 1.9x106 counts-eV/s at the first interface” at line 2.  This limitation appears to contradict and re-establish new concentrations at the first interface, since claim 7 recites “a first lanthanum concentration less than 1.9x106 counts-eV/s at the first interface” at lines 5-6.
Lastly, the limitation 1.9x106 written in claims 5, 7, 8, and 16 are interpreted as 1.9x106, however it is recommended to place the number 6 more clearly in the exponential position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US PGPub 2016/0027664; hereinafter “Ando”).
Re claim 1: Ando teaches (e.g. fig. 12) a semiconductor device, comprising: a field effect transistor (FET in first FET region 101; hereinafter “FET”) including a gate stack, wherein the gate stack includes: a lanthanum doped high-k dielectric layer (doped high-k dielectric 145, doped with lanthanum from the dopant stack 140; e.g. paragraphs 52 and 55); a work function layer (work function metal 150, 160; e.g. paragraph 58) over the lanthanum doped high-k dielectric layer (145); and a gate electrode (170) over the work function layer (160).
Re claim 2: Ando teaches the semiconductor device wherein the lanthanum doped high-k dielectric layer (145) includes at least one of HfO2, HfZrO, HfSiO, LaSiO, HfTO, HfTiO, TiO, and Ta2O5 doped with lanthanum (high-k layer 115 prior to doping with La hafnium oxide; e.g. paragraphs 44 and 45).
Re claim 5: Ando teaches the semiconductor device of claim 1, wherein an interface between the lanthanum doped high-k dielectric layer (145) and the work function layer (150, 160) and an interface between the work function layer (150, 160) and the gate electrode (170) have a lanthanum concentration less than 1.9x106 Counts-eV/s (see MPEP 2112.01(i) note above).
Re claim 6: Ando teaches the semiconductor device further comprising an interfacial layer (interfacial layer 112; e.g. paragraph 43) underlying the lanthanum doped high-k dielectric layer (145).
Re claim 7: Ando teaches (e.g. fig. 12) a semiconductor device, comprising: a first interfacial layer (interfacial layer 112 in region 101; e.g. paragraph 43; hereinafter “1IFL”) over a substrate (100); a first high-k dielectric layer (115 in region 101 which eventually becomes 145; hereinafter “1HKD”) over the first interfacial layer (1IFL), the first interfacial layer (1IFL) and the first high-k dielectric layer (1HKD) sharing a first interface (interface between 1IFL and 1HKD; hereinafter “1IF”), wherein the first high-k dielectric layer (1HKD) comprises lanthanum (1HKD is doped with La to become doped high-k dielectric 145, doped with lanthanum from the dopant stack 140; e.g. paragraphs 52 and 55), wherein the first high-k dielectric layer (1HKD) has a first lanthanum concentration (dopant concentration in 1HKD is concentrated near interface 1IF; hereinafter “1C”) less than 1.9x106 Counts-eV/s (see MPEP 2112.01(i) note above) at the first interface (1IF); a first work 150, 160) over the first high-k dielectric layer (1HKD), the first high-k dielectric layer (1HKD) and the first work function layer (150, 160) sharing a second interface (interface between 1HKD and 150, 160; hereinafter “2IF”); and a first conductive material (170 in region 101; hereinafter “1CM”) over the first work function layer (150, 160).
Re claim 8: Ando teaches the semiconductor device of claim 7, wherein the first high-k dielectric layer (1HKD) has a second lanthanum concentration (since as described in paragraph 55, there is a distribution of the dopant La within the high-k dielectric, therefore there is a second concentration of La present; hereinafter “2C”) less than 1.9x106 Counts-eV/s (see MPEP 2112.01(i) note above) at the first interface (1IF).
Re claim 9: Ando teaches the semiconductor device wherein the first high-k dielectric layer (1HKD) comprises lanthanum doped hafnium oxide (high-k layer 115 prior to doping with La is hafnium oxide; e.g. paragraphs 44 and 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claims 1 and 7, respectively above, and further in Ando et al. (US PGPub 2017/0053915; hereinafter “Ando2”) as evidenced by Iwamatsu (US PGPub 2012/0146148).
Re claims 3 and 10: Ando teaches the lanthanum doped high-k dielectric layer and teaches substantially the entire structure as recited in claim 1 except explicitly teaching the semiconductor device wherein the lanthanum doped high-k dielectric layer has a thickness in a range from 15 angstroms to 30 angstroms.
Ando2 teaches the high-k dielectric layer (high-k dielectric layer 32f is formed to a thickness of approximately 1-6nm; e.g. paragraph 41) has a thickness in a range from 15 angstroms to 30 angstroms (high-k dielectric layer 32f is formed to a thickness of approximately 1-6nm; e.g. paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the high-k dielectric thickness as taught by Ando2 in the device of Ando in order to have the predictable result of using a known high-k dielectric thickness known to be effectively used in a transistor, since these materials and thicknesses as readily known and used.
Re claim 4: Ando teaches using a La doped high-k dielectric layer for a n-type FinFET (e.g. paragraph 42) and teaches substantially the entire structure as recited in claim 3 except explicitly teaching the semiconductor device wherein the field effect transistor is a p-type FinFET structure.
Ando2 teaches (e.g. fig. 9A) the semiconductor device wherein the field effect transistor is a p-type FinFET structure (La doped gate dielectric material 31f is used within a p-type FinFET 100f; e.g. paragraphs 87 and 94).

Re claim 11: Ando teaches using a La doped high-k dielectric layer for a n-type FinFET (e.g. paragraph 42) and teaches substantially the entire structure as recited in claim 7 except explicitly teaching the semiconductor device further comprising first source/drain regions in the substrate on opposing sides of the first interfacial layer, wherein the first source/drain regions are p-type conductivity regions.
Ando2 teaches (e.g. fig. 9A, 9B) the semiconductor device further comprising first source/drain regions (p-type source 40f and p-type drain 45f; e.g. paragraph 100) in the substrate on opposing sides of the first interfacial layer (29b), wherein the first source/drain regions (40f, 45f) are p-type conductivity regions (p-type source 40f and p-type drain 45f; e.g. paragraph 100).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the La doped high-k of Ando alternatively in the P-type device instead of the N-type device in order to use the device of Ando in an application which requires tuning of the transistor properties into a structure with a higher threshold voltage.  Iwamatsu discusses the known use of La 
Re claim 12: Ando teaches the semiconductor device further comprising: a second interfacial layer (112 in region 102; hereinafter “2IFL”) over the substrate (101); a second high-k dielectric layer (115 in region 102; hereinafter “2HKD”) over the second interfacial layer (2IFL), the second high-k dielectric layer (2HKD) being free of lanthanum (2HKD is masked as shown in fig. 7 such that La is not diffused into 2HKD); a second work function layer (160) over the second high-k dielectric layer (2HKD); and a second conductive material (170 in region 102; hereinafter “2CM”) over the second work function layer (160).
Re claim 13: Ando teaches the semiconductor device wherein the first high-k dielectric layer (1HKD) and the second high-k dielectric layer (2HKD) comprise hafnium oxide (high-k layer 115 prior to doping with La is hafnium oxide; e.g. paragraphs 44 and 45).
Re claim 14: Ando in view of Ando2 teaches the semiconductor device further comprising second source/drain regions (n-type source 40e and n-type drain 45e; e.g. paragraph 100 of Ando2) in the substrate (100 of Ando) on opposing sides of the second interfacial layer (2IFL of Ando), wherein the second source/drain regions (n-type source 40e and n-type drain 45e; e.g. paragraph 100 of Ando2) are n-type conductivity regions (n-type source 40e and n-type drain 45e; e.g. paragraph 100 of Ando2).
Re claim 15: Ando teaches the semiconductor device of claim 14, wherein the first work function layer (150, 160) and the second work function layer (160) comprise a same material.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Ando2.
Re claim 16: Ando teaches (e.g. fig. 12) a semiconductor device, comprising: a first transistor (FET in first FET region 101; hereinafter “1T”) comprising: a first interfacial layer (interfacial layer 112 in region 101; e.g. paragraph 43; hereinafter “1IFL”) over a substrate (100); a first high-k dielectric layer (115 in region 101 which eventually becomes 145; hereinafter “1HKD”) over and contacting the first interfacial layer (1IFL), the first high-k dielectric layer (1HKD) having a first lanthanum concentration (dopant concentration in 1HKD is concentrated near interface 1IF; hereinafter “1C”) less than 1.9x106 Counts-eV/s (see MPEP 2112.01(i) note above) adjacent the first interfacial layer (1IFL); a first work function layer (150, 160) over the first high-k dielectric layer (1HKD), the first high-k dielectric layer (1HKD) having a second lanthanum concentration (since as described in paragraph 55, there is a distribution of the dopant La within the high-k dielectric, therefore there is a second concentration of La present; hereinafter “2C”) less than 1.9x106 Counts-eV/s (see MPEP 2112.01(i) note above) adjacent the first work function layer (150, 160); and a first conductive material (170 in region 101; hereinafter “1CM”) over the first work function layer (150, 160); and an n-type transistor (FET in second FET region 102; hereinafter “2T”) comprising: a second interfacial layer (interfacial layer 112 in region 102; e.g. paragraph 43; hereinafter “2IFL”) over the substrate (100); a second high-k dielectric layer (115 in region 102; hereinafter “2HKD”) over the second interfacial layer (2IFL), the second high-k dielectric layer (2HKD) being free of lanthanum (2HKD is masked as shown in fig. 7 such that La is not diffused into 2HKD); a second work function layer 160 in 102) over the second high-k dielectric layer (2HKD); and a second conductive material (170 in region 102; hereinafter “2CM”) over the second work function layer (160 in 102).
Ando is silent as to the first transistor being a p-type transistor.
Ando2 teaches (e.g. fig. 9A) that the first transistor being a p-type transistor (La doped gate dielectric material 31f is used within a p-type FinFET 100f; e.g. paragraphs 87 and 94).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the La doped high-k of Ando alternatively in the P-type device instead of the N-type device in order to use the device of Ando in an application which requires tuning of the transistor properties into a structure with a higher threshold voltage.  Iwamatsu discusses the known use of La doping of high-k dielectric in P-type devices to increase threshold voltage (see paragraph 115 of Iwamatsu).
Re claim 17: Ando teaches the semiconductor device of claim 16, wherein the first high-k dielectric layer (1HKD) comprises lanthanum doped hafnium oxide (doped high-k dielectric 145 is doped with lanthanum from the dopant stack 140, high-k layer 115 prior to doping is hafnium oxide; e.g. paragraphs 44, 45, 52, 55).
Re claim 18: Ando in view of Ando2 teaches the semiconductor device of claim 16, wherein the first high-k dielectric layer (Ando2 teaches high-k dielectric layer 32f is formed to a thickness of approximately 1-6nm; e.g. paragraph 41) has a thickness in a range from 15 angstroms to 30 angstroms (high-k dielectric layer 32f is formed to a thickness of approximately 1-6nm; e.g. paragraph 41).

Re claim 19: Ando teaches the semiconductor device of claim 16, wherein the first work function layer (150, 160) and the second work function layer (160) comprise a same material (160).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822